DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowable because Yoshino (Pub. No.: US 2016/0349050), Ohtomo et al (Pub. No.: US 2004/0207832), Ohishi et al (Pub. No.: US 2009/0268193), takes alone or in combination, fails to teach a first measuring component and a second measuring component which are provided on a frame, wherein said first measuring component comprises a horizontal rotation driving unit for horizontally rotating said frame around a vertical axis, a horizontal angle detector for detecting a horizontal angle of said frame, a telescope incorporating a first distance measuring unit for sighting a predetermined measuring point, emitting said first distance measuring light, and measuring a distance, a first vertical rotation driving unit for vertically rotating said telescope around a horizontal axis, a first vertical angle detector for detecting a vertical angle of said telescope, and a control module, wherein said second measuring component comprises a second distance measuring unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Yoshino (Pub. No.: US 2016/0349050) discloses surveying instrument.
Ohtomo et al (Pub. No.: US 2004/0207832) discloses surveying instrument.
Ohishi et al (Pub. No.: US 2009/0268193) discloses surveying instrument.

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.

/HANH PHAN/Primary Examiner, Art Unit 2636